DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/21 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 5-9, 11-12, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keil et al. US Patent Pub. No.: 2003/0088457, hereinafter, ‘Keil’ in view of  Noble et al. EP 2216746, hereinafter, ‘Noble’ and further in view of Herz et al. US Patent Pub. No.: 2001/0014868 A1, hereinafter, ‘Herz’.
 	Consider Claims 1,8 (system of claim 1), 15 CRM of claims 1 and 8 and 19 (Claims 19 uses synonymous language that parallels the language of Claim 1- probability is met analysis of likelihood as outlined in at least 0141) Keil teaches a method comprising:  detecting, by one or more data processing apparatus (e.g., see at least figure 2), a set of physical attributes for each physical item among multiple different physical items (e.g., see attributes noted in at least the abstract , 0011- 0023- and 0057-0064 -attributes are also illustrated in at least figure 4 and 5); obtaining a velocity factor for each of the multiple different physical items(e.g., ‘Velocity factor ‘is met by the ‘metrics’  in at least 0059); generating a mapping of e.g., see at least the abstract , 0011- 0023- and 0057-0064 –illustrate impact of change in metric based on attributes ); determining, based on the mapping, that the velocity factor of a particular physical item will increase in response to a change to one or more physical attributes of the particular physical item(e.g., e.g., see at least the abstract , 0011- 0023- and 0057-0064 –illustrate impact of change- increase –decrease – no change-  in metric based on attributes ); and transmitting, to a source of the particular item, an electronic message that conveys the increase to the velocity factor of the particular physical item that will result from a selection of the one or more physical attributes for the particular item(e.g., e.g., see at least the abstract , 0011- 0023- and 0057-0064 –“ the determined metric is presented to the client ..including transmitting…sending”).
	Keil does not specifically teach items, wherein each velocity factor indicates (i) a direction and (ii) a magnitude of change in user interest in a particular physical attribute (i.e., impact of change)
 	However, In analogous art, Smith teaches wherein each velocity factor indicates (i) a direction and (ii) a magnitude of change in user interest in a particular physical attribute (e.g., see at least abstract and 0004-0011) (i.e., impact of change).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein each velocity factor indicates (i) a direction and (ii) a magnitude of change in user interest in a particular physical attribute for the improving product awareness.  Smith specifies in at least 0011 that  “In a restage situation, an original product or group of products undergoes one or more changes in its intrinsic attributes to become the new (restaged) product. As such, consumers have preferences (utilities) for the original product and/or separate preferences for the restage change(s). Simulations of consumer acceptance of restage initiatives that do not address this shift in preferences in sufficient detail run the risk of overestimating or underestimating the impact of a restage change.
 	However, Keil in view of Noble does not specifically teach obtaining one or more velocity factors for each physical item among the multiple different physical items, wherein each velocity factor indicates (i) a direction and (ii) a magnitude of change overtime of user interest in a particular physical attribute of the physical item, and wherein the velocity factor for the particular physical attribute is based on a change in volume of online searches for physical items having the particular physical attribute over time.
 	In analogous art, Herz teaches the equivalent thereof, obtaining one or more velocity factors for each physical item among the multiple different physical items, wherein each velocity factor indicates (i) a direction and (ii) a magnitude of change overtime of user interest in a particular physical attribute of the physical item, and wherein the velocity factor for the particular physical attribute is based on a change in volume of online searches for physical items having the particular physical attribute over time (e.g., see at least 0111 – where Herz teaches that “Some attributes in the profile of a purchasable ad or promotion could include activity as a function of time. The number of purchases made or information requests (e.g. web pages retrieved) over a given time interval by all shoppers or by shoppers with certain attributes may be useful in predicting the best long term ad campaign for a given product for each shopper. It may also allow more accurate prediction of shopper interest …”.)(i.e., volume consideration).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include obtaining one or more velocity factors for each physical item among the multiple different physical items, wherein each velocity factor indicates (i) a direction and (ii) a magnitude of change overtime of user interest in a particular physical attribute of the physical item, and wherein the velocity factor for the particular physical attribute is based on a change in volume of online searches for physical items having the particular physical attribute over time for the purpose of customizing interest as suggested Herz.
Claims 2, 9 and 16, Keil teaches wherein obtaining a velocity factor comprises obtaining one or more of a change in searches over time, a change in acquisitions over time, a price (e.g., e.g., see at least the abstract , 0011- 0023- and 0057-0064 –metrics regrading change sales and change price).
 	Consider Claims 4 and 11, Keil teaches wherein transmitting an electronic message comprises transmitting instructions that when executed by the source of the particular item, cause a change to the one or more physical attributes of the particular item(e.g., e.g., see at least the abstract , 0011- 0023- and 0057-0064 –modifying attributes that affect metrics regrading change sales and change price ).
 	Consider Claims 5 and 12,  Keil teaches wherein generating a mapping of a velocity contribution to various combinations of physical attributes comprises analyzing a negative cost function(e.g., e.g., see at least the abstract , 0011- 0023- and 0057-0064 –this is met by analyzing cost of changes ).
 	Consider Claims 7 and 18, Keil teaches wherein obtaining a velocity factor includes determination of a cyclical or periodic change in acquisitions over at least one of time or physical attributes (e.g., e.g., see at least the abstract, 0011- 0023- and 0057-0064 –this is met by analyzing attributes which affect the metrics over time such as the respondent input noted in at least 0104).
 	Consider Claim 20, Keil teaches wherein generating the visualization comprises mapping each of the set of actions to an outcome with a probability of achieving the outcome (i.e., one can adjust likelihood/probability directly based on corresponding metrics and metric attributes) (e.g., see at least 0141- presentation 1260 of FIG. 12f shows price sensitivity for the comparison product and the utility of the most-preferred product assuming that the comparison product is not changed. In this regard, the greater the difference in total utility between two products, the higher the likelihood that the product with the higher total utility will be purchased. Presentation 1260 also shows the price sensitivity of a particular respondent in relation to the price sensitivity of an average respondent. In this example, the particular respondent is less price-sensitive than the average respondent.)
Claims 3-4, 10, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keil et al. US Patent Pub. No.: 2003/0088457, hereinafter, ‘Keil’ in view of  Noble et al. EP 2216746, hereinafter, ‘Noble’ and further in view of Herz et al. US Patent Pub. No.: 2001/0014868 A1, hereinafter, ‘Herz’ and further in view of Hendlin et al. US Patent Pub. No.: 2018/0053244 A1, hereinafter, ‘Hendlin’.
 	Consider Claims 3, 10 and 18,  Keil teaches the claimed invention except wherein generating a mapping of a velocity contribution to various combinations of physical attributes comprises creating a machine learning model that applies reinforcement learning.
 	In analogous art, Hendlin teaches using machine learning algorithms for training trained on historical actions and past user responses – 0251.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein generating a mapping of a velocity contribution to various combinations of physical attributes comprises creating a machine learning model that applies reinforcement learning for the purpose of provide feedback for merchant information as suggested by Hendlin.  
 	Consider Claims 4 and 13, Keil teaches the claimed invention except wherein detecting a set of physical attributes for each physical item among multiple different physical items comprises performing image recognition.
0118.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein detecting a set of physical attributes for each physical item among multiple different physical items comprises performing image recognition for the purpose of provide feedback for merchant information as suggested by Hendlin.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646